           Case 1:19-cv-00095-PEC Document 71 Filed 07/14/20 Page 1 of 2




UNITED STATES COURT OF FEDERAL CLAIMS
------------------------------------------------------------------X
 I.P., A.C., S.W., D.W., P.V., M.R., R.C., K.W.,
 B.G. and R.H.,                                                         Index No.: 19 Civ. 00095 (PEC)

                                                  Plaintiffs,

                              v.

 THE UNITED STATES OF AMERICA,

                                                Defendant.

-------------------------------------------------------------------X

                     PLAINTIFFS’ MULTIPLE PLAINTIFF SUMMARY REPORT

        Pursuant to this Court’s June 17, 2020 Order [Dkt. No. 66], Plaintiffs I.P., A.C., S.W.,

D.W., P.V., M.R., R.C., K.W., B.G. and R.H. ( “Named Plaintiffs”), by their undersigned

attorneys Bell Law Group, PLLC, on behalf of themselves the following summary report for the

Named Plaintiffs who have formally joined the case at this time.


 Name/Pseudonym State of Residence Complaint                            Remains a Party     Date Dismissed


 I.P.                     North Carolina            Original [Dkt. 1]   Yes                 N/A


 A.C.                     New York                  Original [Dkt. 1]   Yes                 N/A


 S.W.                     Georgia                   Original [Dkt. 1]   Yes                 N/A


 D.W.                     Georgia                   Original [Dkt. 1]   Yes                 N/A


 P.V.                     Illinois                  Original [Dkt. 1]   Yes                 N/A
          Case 1:19-cv-00095-PEC Document 71 Filed 07/14/20 Page 2 of 2




 M.R.                   New York               Original [Dkt. 1]    Yes                    N/A


 R.C.                   New York               Original [Dkt. 1]    Yes                    N/A


 K.W.                   New Jersey             Original [Dkt. 1]    Yes                    N/A


 B.G.                   New York               Original [Dkt. 1]    Yes                    N/A


 R.H.                   North Carolina         Original [Dkt. 1]    Yes                    N/A


        Plaintiffs are preparing to submit redacted consent to join forms for the opt-in Plaintiffs

and will update this chart to include opt-in Plaintiffs as their forms are filed. Plaintiffs are happy

to provide any additional information this Court may request and thank the Court for its attention

to this matter.

Dated: Garden City, New York
       July 14, 2020
                                                               Respectfully submitted,

                                                               /s/ Laura R. Reznick
                                                               Laura R. Reznick, Esq.
                                                               BELL LAW GROUP PLLC.
                                                               Attorneys for Plaintiffs
                                                               100 Quentin Roosevelt Blvd.
                                                               Suite 208
                                                               Garden City, NY 11530
                                                               Tel: 516-280-3008
                                                               lr@belllg.com
